UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7018


ANTHONY W. HORNE,

                       Plaintiff – Appellant,

          v.

STEPHEN BAILEY, Police Officer; RICHARD M. JACKSON, Police
Officer; DAVID M. COOPER, Police Officer,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00641-CMH-IDD)


Submitted:   January 13, 2011              Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony W. Horne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony     Horne   appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the    record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Horne v. Bailey, No. 1:10-cv-00641-CMH-IDD (E.D. Va.

June 25, 2010).         We deny Horne’s motion for a certificate of

appealability.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2